Thomas E. Martin was elected mayor of Iowa City, Iowa, at the spring election, 1935. His predecessor was Harry D. Breene. The chief of police under Mayor Breene was the plaintiff, W.H. Bender, who held his office until the expiration of his term on or about the 3d day of April, 1935, when Mayor Martin appointed the new chief of police, the defendant, C.O. Paine, a nonservice man. Plaintiff made oral and written application along with several other applicants, including the incumbent, C.O. Paine, for this appointment. According to the testimony of Mayor Martin and the members of the city council, the mayor made a personal and, what he claims a thorough, investigation of the merits and qualifications of all the applicants, and, at several informal meetings of the council and the mayor, the relative merits and demerits of the various applicants were freely discussed, and after these discussions and investigations, at a formal meeting on the 1st day of April, 1935, *Page 741 
C.O. Paine was appointed by Mayor Martin, who stated that he considered Paine was the best qualified for this position, and while not required by law, the city council, following a custom in Iowa City, unanimously approved the appointment. The plaintiff promptly on April 9, 1935, filed his petition in equity, asking for a writ of mandamus, making the city of Iowa City, Thomas E. Martin, the mayor, the various members of the city council, and C.O. Paine, the newly appointed chief of police, defendants. The matter was set down for hearing by order of court for the 22d day of April, 1935, upon ten days written notice. The petition was attacked by motion to dismiss, motion for more specific statement and motion to strike, all of which were overruled. The answer raises among other things the following issues: (1) That the office of chief of police does not come within the provisions of the soldiers' preference law; (2) that such office is included among the exceptions; (3) that said appointment was made after due deliberation and consideration of the merits and qualifications of said applicants and in the best interests of the citizens, residents and general public of Iowa City; (4) that an action of mandamus will not lie. The trial court apparently assumed that under this form of action of mandamus, the procedure involved a hearing upon the merits and a determination by the court as to the qualifications of the plaintiff, and the incumbent, as well as the question of whether the appointing power, namely, the mayor, abused his discretion in failing to appoint the plaintiff.
Before taking up the specific issues and legal questions involved, we deem it advisable to set forth some established legal principles by which our course should be guided.
The Soldiers' Preference Act, House File No. 227, Chapter 9, Laws of the 30th General Assembly, is entitled, "An act regulating appointments, employment, and removals in the publicdepartments and upon public works in the State of Iowa, and the counties, cities and towns thereof," and is now found in chapter 60 of the 1935 Code (section 1159 et seq.). Section 1159 provides:
"In every public department and upon all public works in the state and of the counties, cities, towns * * * honorably discharged soldiers * * * who are citizens and residents of this state shall * * * be entitled to preference in appointment, employment *Page 742 
and promotion over other applicants of no greater qualifications."
Section 1161 provides: "* * * the officer, board or person whose duty it is or may be to appoint or employ some person to fill such position or place shall, before appointing or employing anyone to fill such position or place, make an investigation asto the qualifications of said applicant for such place or position."
Section 1162 provides: "Mandamus. A refusal to allow said preference * * * shall entitle the applicant * * * to maintain an action of mandamus to right the wrong." (Italics ours.)
Evidently, plaintiff is proceeding under this last section of the Code to right the alleged wrong.
The wrong to be righted for which mandamus will lie is therefusal to allow the preference accorded the ex-soldier over other appointees of no greater qualifications. Manifestly, it was not the design and purpose of the legislature in enacting the soldiers' preference law to deprive municipalities of the very best service obtainable in selecting their public servants and employees. To this end, equality of qualifications is a condition to awarding the preference, and the purpose of requiring the ex-soldier to have equal qualifications before entitling him to preference is so as not to deprive the public of the benefit of superior service and the advantage of securing best qualified men for the public service.
Who is to determine this matter of qualification and whether that of the ex-soldier is equal? This question was asked and definitely answered by this court in Boyer v. Mayor, etc., of City of Creston, 113 N.W. 474. That case involved the appointment of a street commissioner and is on all fours with the instant case. There were five other applicants, none of whom were ex-soldiers. There was a hearing before the city council, and following the hearing one McFee was appointed. Thereupon, Boyer, the ex-soldier, commenced an action of mandamus under this same identical section of the Code. The answer admitted the appointment of McFee and alleged that the same was made after hearing the evidence produced before the council, and after deliberation and a finding by the council that the qualifications of McFee were superior to those possessed by plaintiff. On the issues thus joined the case went to trial, evidence being produced as to the respective qualifications of plaintiff and McFee, and resulting in the dismissal of the petition. This court said: *Page 743 
"The preference act says that an ex-soldier having equal qualifications shall have preference in appointments, etc. Who is to determine this matter of qualification, and whether that of the ex-soldier is equal? Without doubt, the appointing power; the official — person or body — responsible, directly or indirectly, to the people for the proper performance of theduties which are the subject of the appointment. And, of necessity, that official — person or body — must exercise its own discretion and judgment in determining the matter in hand and making choice among the applicants. As in all other cases, and on familiar principle, where discretion is lodged in an official, the courts are not authorized to interfere with the exercise thereof, except in cases of clear abuse. This is no more than to say that such official may not act arbitrarily and unwarrantably,
or in disregard of evidence clearly and unmistakably pointing to a contrary result." (Italics ours.)
The test to be applied in determining the right of preference is that of qualifications and the investigation is to enable the appointing officer or board to pass upon the comparative qualifications of the several candidates. McBride v. City of Independence, 134 Iowa 501, 110 N.W. 157.
In the case of Ross v. City Council of Sioux City, et al.,136 Iowa 125, 113 N.W. 474, 475, which was also an action by mandamus to compel the city council to employ the plaintiff as physician and health officer under the soldiers' preference law, again this court said:
"It is therefore apparent that it is only when the discharged soldier has equal qualifications with any other person who is being considered with reference to the filling of an office that the discharged soldier is to be given a preference. * * * Plainly, the appointing board must determine the question of moral character and competency, and must further exercise discretion in ascertaining whether the applicant under the soldiers' preference law has equal qualifications.
"Now, it is elementary that the action of mandamus will not lie to control the exercise of discretion on the part of a board upon which the duty to investigate and determine is cast. A board may be compelled to act, but its discretion cannot be controlled in such a proceeding. The statute gives to the complaining party aremedy by mandamus to right the wrong involved in *Page 744 
a refusal to allow the preference provided for; but this can mean no more than that the board shall be required to determine whether the applicant is entitled to the appointment which is sought."
The case of Arnold v. Wapello County, 154 Iowa 111, 134 N.W. 546, is another action of mandamus, involving the appointment of a janitor of the courthouse in the city of Ottumwa. The plaintiff, an old soldier, applied to the board of supervisors to fill the vacancy of janitor of the courthouse. On the same day the board by a majority vote appointed one, William Brady, who was not an ex-soldier. Thereupon the action of mandamus was brought and a hearing had thereon before the court. At such hearing the trial court found that Brady had been illegally appointed, in that the board had made no investigation nor given any consideration to the qualifications of the appellant before the appointment of Brady. A peremptory writ was granted directing the board to conduct an investigation into the relative merits of the plaintiff and said Brady and determine the fitness of such applicants for said position of janitor. The order of the court provided that the return to the writ should be made in ten days and continued the case for such purpose. Hearing was had before the board of supervisors and the testimony taken down in writing, and again the board determined that Brady had the better qualifications and again appointed him and made the return accordingly to the court with the written evidence of the witnesses examined before the board. Exceptions were filed to the return and a motion to quash the same, asking a peremptory writ installing appellant as janitor. All of which was refused by the trial court. This court again said:
"The only question presented by such motion, and the only question now presented for our consideration, is whether the testimony heard by the board of supervisors was such as to justify its appointment of Brady in the exercise of its legaldiscretion. The trial court thought it was sufficient and refused to interfere. We have read the evidence and reach the same conclusion. * * * It devolved upon the plaintiff to show that his qualifications were equal to those of Brady. Upon a fair conflictof the evidence, it is not for us to say that the appointingboard should have reached a different conclusion.
"It is said that there was an abuse of discretion; but this *Page 745 
cannot be if the appointment was sustained by substantialevidence. * * * It is undoubtedly true that a friendly board could have appointed Arnold as an old soldier, even though he did not possess equal qualifications with Brady. It is undoubtedly true, also, that a friendly board could have found the qualifications of Arnold equal to those of Brady upon the evidence in the record before us. But those are matters quite beyond the reach of a writ of mandamus. The duty of appointment involves the exercise of judgment and discretion which the courtcannot forbid. The question of the relative merits of the contestants is not triable de novo before the trial court, nor before us. We can only interfere when the record discloses badfaith and abuse of discretion in a legal sense. Such a case is not presented in this record." (Italics ours.)
This matter was again before this court in the case of Miller v. Hanna, 221 Iowa 56, 64, 265 N.W. 127, 130, which involved the appointment by the board of supervisors of Wapello county of a superintendent of the county poor farm. The cases were reviewed and after a very thorough consideration by the court we said:
"The statute [referring to Code 1931] requires the board to make an `investigation of applicant's qualifications beforeappointing or employing anyone to fill the position,' but it makes no provision as to the nature of the investigation to be made, and neither prescribes nor limits the same.
"It is therefore apparent that the nature of the investigation to be made is left entirely to the determination of the board. Its action upon the kind of an investigation to be made cannot be controlled by the courts. The legislature has left this matter open, and a public or private investigation, if one is actually made by the board of supervisors, would meet the requirements of the statute." [The law has since been amended, requiring a record finding specifying reasons for refusing the appointment. Acts 46th G.A., Ch. 7, Sec. 1] * * *
"As the testimony shows that an investigation of some kind was made by the board, and as the testimony of appellees shows that they believed from the investigation made by them that the person appointed had greater qualifications than appellant, it is beyond our power to disturb the findings of the board. The court cannotexercise the board's discretion for them, nor can *Page 746 
we say that from the record in this case there was such an abuse of discretion as to warrant an interference of their action by the court." (Italics ours.)
The phrase in the last quotation, "it is beyond our power to disturb the findings of the board," must, of course, be read with what follows and be held to mean that it is beyond our power to disturb the findings of the appointing power unless there is a clear, arbitrary abuse of discretion.
It will be noticed that in each and every one of the foregoing cases the action of mandamus was under the same identical law which is the basis of this action. We find no case in our reports where the action was by mandamus holding to the contrary. We have taken the trouble to investigate the decisions of some of our sister states having laws in substance identical with our own. The case of State ex rel. Meehan v. Empie, 164 Minn. 14,204 N.W. 572, 574, involved the position of market master, an appointment by the mayor of the city of Virginia, Minnesota. The language of their statute, insofar as making investigation and as to maintaining an action of mandamus is concerned, is identical with ours, and in discussing this phase of the matter the Minnesota court said:
"It is the duty of the appointing body to make the investigation prescribed by the statute. That duty is imposed upon it directly. Presumably it will discharge it fairly. Thequestion of qualification or fitness is first and primarily forthe appointing body. The trial court on mandamus, or this courton review, cannot substitute its own view of the fact. Only whenthe appointing power declines to investigate, declines to applythe law, or proceeds with manifest arbitrariness, or something equivalent thereto, can relief be had by mandamus. The court doesnot determine the question of fitness. Evidence of it may be competent in determining whether the appointing body applied the law at all, or, applying it, proceeded with manifestarbitrariness. It is to be assumed that the appointing body will proceed with the investigation, and will be fair. If it chooses otherwise, there is difficulty of enforcement, arising from the inherent nature of the subject. It cannot be remedied by thecourt through an assumption of authority to appoint. Its power is confined within the limits which we have stated.
"The evidence was taken upon the theory, largely, at least, *Page 747 
that the issue was whether the relator was qualified for the appointment. The real question was whether the council appliedthe law at all, making the required investigation, or withmanifest arbitrariness determined that the relator was not fit. The finding of the trial court is that the relator is possessed of the requisite fitness. That does not determine that he is entitled to the employment. The trial court, or this court, maythink him fit, and yet concede that a contrary belief of thecouncil is sustained, or at least not so arbitrary as to vitiateits finding." (Italics ours.)
This same rule was adhered to in a recent Minnesota case, State ex rel. Moilan v. Brandt, 178 Minn. 277, 226 N.W. 841, where the same principle was applied, and the court, in speaking of the investigation, said:
"Substantially every member of the council knew Moilan [the ex-soldier]. Some of them were boys with him. Some of them had investigated an application made by him two years before. Substantially all testified that they did not consider him fit for the position. We have considered the evidence with care. We do not find it necessary nor profitable to review it. The common council is the constitutionally created appointing power. The Soldiers' Preference Act does not intend otherwise. It does not mean to make the jury or a court a body which may review the act of the council. It is only when there is a failure on the part ofthe council to act or a manifestly arbitrary action on its partthat a court may interfere." (Italics ours.)
The last statement of the Minnesota court is found in the case of State ex rel. Thornton v. Ritchel, 192 Minn. 63, 255 N.W. 627, 630, and this case is cited and relied upon very strongly by appellee, as receding from the views expressed in the former cases, yet it must be noticed that in the last paragraph the court takes the precaution to say:
"We recognize the rule that the courts cannot by mandamuscontrol the exercise of discretion vested in an official or commission of this kind, but courts have the power to determine whether, on a given state of facts and under the law and rules applicable thereto, a commission or official had any discretion." (Italics ours.) Just what is meant by the last part of this quotation is not very clear. *Page 748 
The state of Kansas has a law similar to ours, providing for the issuance of a writ of quo warranto to determine title to office, providing that the appointing power shall make an investigation, the same as our Soldiers' Preference Law. In the case of Dever v. Humphrey, 68 Kan. 759, 75 P. 1037, 1039, 1 Ann. Cas. 293, the court said:
"The duty of investigating and determining as to the qualifications of applicants for public position is placed on the appointing power — in this case upon the mayor. He did make inquiry, and did decide that the plaintiff did not possess equal qualifications for the office with defendant. That decision, which appears to have been honestly made, is not open to review or revision by the courts. The Legislature has placed the authority of making appointments mainly in the administrative officers and boards, and vested them with a discretion and judgment to determine who is best qualified to serve the public, and the general rule in such cases is that the courts cannot supervise the exercise of such authority, nor control the discretion and judgment so vested. * * * The character and extent of the investigation is not prescribed by the statute. The appointing power is expected to investigate in good faith, to fairly consider the qualifications, and to honestly determine the question submitted for decision. We discover nothing in the evidence or findings which impeaches the good faith of the mayor or would justify the court in treating the decision or the following appointment as nullities."
Such was the unanimous decision of the Kansas Supreme Court. The same rule is laid down in the United States Supreme Court, Keim v. United States, 177 U.S. 290, 20 S. Ct. 574, 44 L. Ed. 774.
Applying these legal principles to the record before us, we are unable to agree with the result reached by the trial court. If this case were to be determined by the court on the weight or preponderance of the evidence, we might not be disposed to disturb the finding of the trial court, but neither this court nor the trial court can substitute its discretion for the discretion of the appointing power. Had that been the intention of the legislature, it could have clearly said so. This result might be more nearly reached under the law as it now stands, by appeal, under section 1162-g1 which was enacted by the 46th General Assembly (chapter 7, section 2) as an additional remedy (which became *Page 749 
effective May 24, 1935), and which provides among other things that "the court shall receive and consider any pertinent evidence, whether oral or documentary, concerning said appointment from which the appeal is taken, and if the court
shall find that the said applicant is qualified as defined in section 1159, to hold the position for which he has applied, said court shall, by its mandate, specifically direct the said appointing officer, board or persons as to their further action in the matter." (Italics ours.) The enactment of this additional measure would indicate that as construed by the lawmakers themselves, the right of complete review on the merits was not provided by the act under the mandamus section.
It would unduly extend this opinion to attempt to recite all the testimony. Briefly summarized, it shows in substance that both men were of good moral character and competent to perform the duties of chief of police. Both had lived in Iowa City for a sufficient length of time and had been sufficiently connected with public affairs in Iowa City and with the police department and city administration to know the duties necessary to be performed by a chief of police. Plaintiff had served in the same capacity for two years previous. Mr. Paine had been a member of the city council for eight years, a member of the school board, a member of the police and fire commission. Bender's qualifications were superior in regard to his ability to handle firearms and in special training and instruction along the lines of investigation of crime, such as finger printing, etc., to those of Mr. Paine. Practically all the testimony on behalf of the plaintiff related to the scope of his past experience — as chief of police, as to his expert ability in the use of firearms and in making finger prints, in his disposition to cooperate with the various departments of the state university and other civic bodies — and to his standing and good character in the community. Many high class, representative citizens and officials connected with the university speak of him very highly in respect to all these matters. Significant is the absence from the testimony of all these splendid witnesses of any direct inquiry with reference to Mr. Bender's attitude toward local law enforcement with reference to vice and crime, such as gambling, slot machines, punch boards, intemperance and kindred matters, which affect the morals of the local community. The officers of the university who would be most nearly in touch with this phase of the social life of the *Page 750 
student body of several thousand students attending the university, namely, the Dean of Men and the Dean of Women, were not called as witnesses, and not a single inquiry was made of any witness for the appellee in respect to this vital and essential qualification.
It appears quite plainly from testimony on behalf of the defendants that it was as to this phase of the matter of Mr. Bender's qualifications for this office, namely, his attitude toward law enforcement in the community, which was considered as the efficient and moving cause of turning the scales against him. He had just finished two years as chief of police. He had been appointed by the former mayor to this office on the special recommendation of Mayor Martin who had been closely associated with him in the National Guard, and during the same two years Martin was city solicitor and was intimately acquainted with his ex-service buddy, Mr. Bender, and therefore knew without calling in a multitude of witnesses the way and manner Bender as chief of police for the past two years had looked after law enforcement and matters affecting the morals of the community. Martin testified that in addition to his own personal knowledge he had received complaints against Bender in this regard. He was asked to state the source of those complaints and he said: "I would rather not state the source of those complaints about Mr. Bender." Appellee did not insist and the court did not command the witness to reveal the names. In addition to Martin, at least two members of the council and Mr. Paine testified to the fact of their own personal knowledge as to the prevalence of open public places where gambling was carried on, slot machines and other gambling devices were in operation during the two years that Bender was chief of police. Bender took the witness stand in rebuttal and again this matter of law enforcement, with the exception of one item relating to a house of ill fame, was not touched upon, and there is no denial by any witness of the conditions with reference to wide open gambling which prevailed during those two years, and we must take the record as a verity. One member of the council expressed the feeling of the council in these words: "We all felt law enforcement was a mighty important matter in this town."
There is also evidence that Bender was very lax in the matter of keeping records in his office and in cooperating with his former superior, who was ex officio police judge. Counsel for *Page 751 
appellee in cross-examination and in his argument, seeks to minimize the weight of the testimony of defendants' witnesses with reference to Bender's laxity in reference to these matters of local vice, by calling attention to the fact that Martin as city solicitor and these other witnesses who were members of the city council at the time, filed no complaints or information in reference to such infractions of the law. This affords no legal justification for misfeasance or nonfeasance of an officer charged with a special duty of enforcement of the criminal law and ordinances. Private citizens should not be required to embroil themselves personally. Most certainly they should support the officer by their public opinion and by giving testimony when called upon to do so. But it is a fact well known to the legal profession that as to such matters touching the personal conduct of individual citizens in the community, most people are very reluctant to tell what they know. But an officer should not be permitted to hide behind their failure to become personally officious in such matters.
The chief of police is a peace officer, holding an office specially created for the very purpose of placing the responsibility and duty upon him. He is required to take an oath and file a bond and is paid a salary. He is granted powers and clothed with authority, both by the legislature and the city council. It might well be asked, what right has a former peace officer to insist, even under the preference law, upon an appointment to an office which clothes him with the power, duty and responsibility of enforcing the criminal statutes and ordinances against vice and crime, when the evidence shows, and which is not seriously disputed, that during his previous term he apparently closed his eyes to wide-open violations of law, of which other citizens had knowledge, and knowledge of which must be imputed to a police officer whose public duty it is to make an investigation and see to the enforcement of the law. Should the court condemn the appointing power, namely, the mayor, for attempting to select a chief of police in whom he had faith and confidence and whom he considered would enforce these laws? Can the court say that the mayor acted arbitrarily because he did not call in outsiders to establish a fact of which he already had full and complete knowledge? To do so would be to place the weight of the highest organization in the department of justice in this state on the side of laxity in law enforcement. *Page 752 
The chief obstacle in the way of law enforcement is not lack of ability and efficiency in experience and training, especially as applied to local matters of this kind and character. There must be a willingness and a desire, which must spring from the inward parts of the individual and be a part of the very make-up of the man, to honestly and for the public good enforce the law and to keep the community free from open violation of the statutes and ordinances against vice and crime. Lacking this essential qualification, all others availeth nothing. The thought without the wish and will to enforce it is like a gun loaded with shot with no powder back of it. The apparent growing tendency on the part of society to satiate its inordinate desires and appetites in flouting openly laws enacted for the protection of society and the American youth should not have the sanction of the department of justice in any branch thereof, whether administered by the lowly constable or village marshal, or chief of police, or by the highest tribunal in this state. To rob the appointing power, the officer, board or commission, of a reasonable discretion in selecting peace officers in local communities, and to condemn the failure to call witnesses, who in the most part, common sense and experience would teach us, would be reluctant to reveal knowledge of facts of which the mayor already knew by his personal knowledge, his private investigation, personal acquaintance and prior close official relationship with the persons seeking to be appointed, is to make a farce of the law and to place an unnecessary and ridiculous burden upon the appointing power never contemplated by the legislature. The court is only concerned with the question of determining whether there has been a good faith, proper, sufficient investigation to acquaint the appointing power with the facts as to the qualifications of the applicants, and the court having found that such investigation was so made, unless it is plainly apparent that such official, in passing on the fitness of the applicants, acted arbitrarily and capriciously and contrary to the facts as plainly revealed by the testimony, it should not interfere. We are abidingly satisfied that the evidence is such that the minds of reasonable men might differ as to the respective qualifications of the two applicants; and that the mayor made sufficient investigation to acquire knowledge of the essential facts touching the qualifications of the applicants, and nothing appears in the record to impugn his honesty of purpose *Page 753 
or fairness in conducting the investigation to determine the fitness of the applicants.
We therefore hold that the law has been complied with and that there is no such showing of arbitrariness in the exercise of the discretion lodged in the appointing power to warrant the court in interfering. The conclusion we have reached on this phase of the case makes it unnecessary for us to determine other matters presented by appellants in their brief and argument. It necessarily follows that the judgment and decree of the trial court must be and is hereby reversed and remanded with instructions to enter a decree in harmony with this opinion. — Reversed and remanded.
PARSONS, C.J., and KINTZINGER, RICHARDS, and ALBERT, JJ., concur.
STIGER, MITCHELL, and DONEGAN, JJ., dissent.